DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of further search, Interview discussion (13MAY2022), arguments presented by Applicant (18MAR2022), claims amended by Applicant (18MAR2022), and further claim amendment by Examiner’s Amendment (below) supporting the withdrawal of the 35 U.S.C. § 112 Rejection, Claims 1 – 3, 6 – 15, and 17 -20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner's amendment was given via 18MAY2022 email from Dan SHARP (Reg. No. 64,460). 

This listing of claims replaces all prior versions and listings in the application.


1.	(Currently Amended) A method for vehicle navigation processing of a vehicle within an environment, comprising:
determining a failure condition associated with a navigation sensor of the vehicle is satisfied;
scanning for one or more terminals within a predetermined vicinity of the vehicle via a low latency communication network; 
receiving positional data of the one or more terminals via the low latency communication network;
receiving directional data of the one or more terminals relative to the vehicle; 
determining a first location of the vehicle relative to the one or more terminals based on the directional data;
determining a second location of the vehicle relative to the environment based on the positional data and the first location;
periodically evaluating a condition of the navigation sensor of the vehicle to determine whether the failure condition remains satisfied;
terminating communication with the one or more terminals via the communication network in response to determining the failure condition is not satisfied; and
receiving positional data of the vehicle from the navigation sensor of the vehicle.

2.	(Original) The method of claim 1, further comprising:
transmitting the positional data and the directional data to a cloud node such that the first location and the second location of the vehicle are determined at the cloud node remote from the vehicle. 

3.	(Original) The method of claim 2, further comprising: 
receiving a cloud response from the cloud node, the cloud response comprising the second location of the vehicle relative to the environment. 

4.–5.	(Canceled)

6.	(Previously Presented) The method of claim 1, further comprising:
periodically reevaluating the condition of the navigation sensor of the vehicle, while continuing to receive the positional data of the vehicle from the navigation sensor, to determine whether the failure condition returns.

7.	(Original) The method of claim 1, wherein the directional data of the one or more terminals relative to the vehicle are received via a radar sensor of the vehicle. 

8.	(Original) The method of claim 7, further comprising: 
determining a failure state associated with the radar sensor of the vehicle is satisfied; and
receiving directional data of the one or more terminals relative to the vehicle via a radar system of the one or more terminals. 

9.	(Original) The method of claim 8, further comprising:
periodically evaluating a state of the radar sensor of the vehicle to determine whether the failure state remains satisfied.

10.	(Currently Amended) The method of claim 9, further comprising: 
terminating receipt of directional data from the one or more terminals via the low latency communication network in response to determining the failure state is not satisfied; and
receiving directional data of the one or more terminals from the radar sensor of the vehicle. 

11.	(Original) The method of claim 10, further comprising:
periodically reevaluating the state of the radar sensor of the vehicle, while continuing to receive the directional data of the one or more terminals from the radar sensor of the vehicle, to determine whether the failure state returns.

12.	(Previously Presented) The method of claim 1, wherein the failure condition of the navigation sensor is satisfied when a global navigation satellite systems (GNSS) signal strength of the navigation sensor is below a threshold.

13.	(Original) The method of claim 1, further comprising:
performing a navigation control process in response to determining the second location of the vehicle relative to the environment.

14.	(Original) The method of claim 1, wherein the one or more terminals include one or more of: a mobile vehicle and a ground station.

15.	(Currently Amended) A cross-vehicle navigation system of a vehicle, comprising:
a navigation sensor;
at least one processor; and
at least one non-transitory computer-readable medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
communicating with a terminal located within a communication range of the vehicle via a low latency network; 
receiving positional data of the terminal via the low latency network;
receiving directional data of the terminal relative to the vehicle;
determining a first location of the vehicle relative to the terminal based on the directional data; 
determining a second location of the vehicle relative to an operating environment of the vehicle based on the first location and the positional data;
detecting failure of the navigation sensor of the vehicle prior to communicating with the terminal located within the communication range of the vehicle;
evaluating a condition of the navigation sensor at periodic intervals to determine whether a failure condition representative of the failure remains satisfied; 
ceasing communication with the terminal via the network in response to determining the failure condition is not satisfied; and
receiving positional data of the vehicle from the navigation sensor.

16.	(Canceled)

17.	(Original) The cross-vehicle navigation system of claim 15, further comprising a radar sensor, and wherein the directional data of the terminal relative to the vehicle are received via the radar sensor of the vehicle and the operations further comprise: 
determining a failure state associated with the radar sensor is satisfied; and
receiving directional data of the terminal relative to the vehicle via a radar system of the terminal.

18.	(Currently Amended) The cross-vehicle navigation system of claim 17, to the operations further comprising:
evaluating a state of the radar sensor of the vehicle at periodic intervals to determine whether the failure state remains satisfied;
ceasing receipt of directional data from the terminal via the low latency network in response to determining the failure state is not satisfied; and
receiving the directional data of the terminal relative to the vehicle from the radar sensor of the vehicle. 

19.	(Currently Amended) A method for navigating a vehicle within an environment, comprising:
determining a failure condition associated with a navigation sensor of the vehicle is satisfied;
identifying a plurality of terminals located within a predetermined radio communications range of the vehicle; 
requesting directional data of the plurality of terminals, wherein the directional data of the plurality of terminals is relative to the vehicle; 
determining a local location of the vehicle relative to the plurality of terminals based on the directional data;
requesting positional data of the plurality of terminals from the plurality of terminals via a low latency communication signal, wherein the positional data of the plurality of terminals is relative to the environment; 
determining a global location of the vehicle relative to the environment based on the positional data and the local location;
periodically evaluating a condition of the navigation sensor of the vehicle to determine whether the failure condition remains satisfied;
terminating communication with the plurality of terminals via the communication signal in response to determining the failure condition is not satisfied; and
receiving positional data of the vehicle from the navigation sensor of the vehicle.

20.	(Original) The method of claim 19, wherein the directional data of the plurality of terminals is received from:
a radar sensor of the vehicle, or 
radar systems of the plurality of terminals in response to the radar sensor of the vehicle satisfying a failure condition.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644